                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA


SLEEPBIT, LLC f/k/a RPSGROUP, LLC,                    )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )       Case No. 18-CV-0537-CVE-FHM
                                                      )
PUSH SOFTWARE INTERACTIONS, INC.                      )
and CHAD JONES,                                       )
                                                      )
                       Defendants.                    )


                                     OPINION AND ORDER

       Now before the Court is Defendants Push Software Interactions, Inc.’s and Chad Jones’s

Motion for Certification of Interlocutory Appeal pursuant to 28 U.S.C.A. § 1292(b) and Stay of

Proceedings and Brief in Support (Dkt. # 37). Defendants Push Software Interactions, Inc. (PSI) and

Chad Jones ask the Court to certify for interlocutory appeal the prior ruling denying their motions

to dismiss. Plaintiff Sleepbit, LLC (Sleepbit) responds that the Court’s opinion and order (Dkt. #

32) does not involve a controlling question of law that is suitable for interlocutory appeal, and

defendants have delayed in making their request for certification of an interlocutory appeal. Dkt. #

39.

       On July 11, 2018, Sleepbit filed this case in Tulsa County District Court alleging claims of

breach of contract, unjust enrichment, and fraud against PSI, Jones, and Andre Doucette. Sleepbit

alleges that it entered a contractual relationship with PSI for the development of a mobile app that

could collect data from Sleepbit’s device that measured a person’s airflow during sleep. Dkt. # 2-1,

at 5-20. PSI is a Canadian corporation with its principal place of business in Saskatchewan, Canada.

Dkt. # 2, at 2. Jones is the chief executive officer of PSI and Doucette was the product director for
PSI, and they are also citizens of Canada for the purpose of diversity jurisdiction. Id. at 2-3.

Defendants filed a notice of removal (Dkt. # 2), and each defendant filed a motion to dismiss for lack

of personal jurisdiction (Dkt. ## 12, 14, 16). The Court granted Doucette’s motion to dismiss,

because he was simply acting as an employee of PSI and he did not purposefully direct his activities

to the forum state. Dkt. # 32, at 19-20. However, the Court found that PSI and Jones knowingly

entered into a business relationship with an Oklahoma entity, and PSI and Jones could have

reasonably foreseen being haled into Court in Oklahoma for claims arising out of the business

relationship. Id. at 12-18.

       PSI and Jones ask the Court to certify the Court’s ruling on their motions to dismiss (Dkt.

# 32) for interlocutory appeal under § 1292(b). Under § 1292(b), a district judge may certify an

interlocutory appeal if “such order involves a controlling question of law as to which there is

substantial ground for difference of opinion and that an immediate appeal from the order may

materially advance the ultimate termination of the litigation.” If a district judge makes this

certification, the moving party may seek leave from the court of appeals to pursue an interlocutory

appeal. Homeland Stores, Inc. v. Resolution Trust Corp., 17 F.3d 1269, 1271 (10th Cir. 1994).

Section 1292(b) is meant to be used sparingly and interlocutory appeals under this section are rare.

Camacho v. Puerto Rico Ports Authority, 369 F.3d 570, 573 (1st Cir. 2004). Interlocutory appeals

may be permitted when an immediate appeal of a controlling issue of law will avoid protracted

litigation. Koehler v. Bank of Bermuda Ltd., 101 F.3d 863, 865 (2d Cir. 1996); State of Utah by and

through Utah State Dep’t of Health v. Kennecott Corp., 14 F.3d 1489, 1495 (10th Cir. 1994).

However, “interlocutory appeals are ‘limited to extraordinary cases in which extended and expensive

proceedings probably can be avoided by immediate and final decision of controlling questions


                                                  2
encountered early in the action’.” Chesapeake Land Development Co. LLC v. Chicago Title

Insurance Company, 2018 WL 8287706, *1 (W.D. Okla. July 19, 2018) (quoting Utah State Dep’t

of Health, 14 F.3d at 1495).

        The Court will initially consider whether PSI and Jones have identified a “controlling

question of law” that is appropriate for an interlocutory appeal. The Court has reviewed defendants’

motion and it appears that the “controlling question of law” raised by defendants is generally whether

the Court can exercise personal jurisdiction over them. Dkt. # 37, at 2. This is a mixed question of

law and fact, and it is not the type of pure or abstract legal issue that is suitable for interlocutory

appeal. “A ‘controlling question of law,’ as used in § 1292(b), means a pure question of law

requiring the resolution of ‘abstract’ legal issues; it is not the application of a legal question to the

particular facts of the case.” In re SemGroup Energy Partners, L.P., 729 F. Supp. 2d 1276, 1312

(N.D. Okla. 2010) (citing Ahrenholz v. Bd. of Trustees, 219 F.3d 674, 677 (7th Cir. 2000)). “The

legal question must be stated at a high enough level of abstraction to lift the question out of details

of the evidence or facts of a particular case and give it general relevance to other cases in the same

area of law.” Tarver v. Ford Motor Company, 2017 WL 9477739, *2 (W.D. Okla. Mar. 10, 2017)

(quoting Ahrenholz, 219 F.3d at 1259). Defendants disagree with how the Court applied the facts

to the applicable law, and they rely on the same and well-settled law stated in the Court’s opinion

and order. Defendant’s motion would be better characterized as a motion to reconsider than a

motion than a motion to certify a ruling for interlocutory appeal.1 The Court does not find that there




1
        To the extent that defendants could be seeking reconsideration, they repeat the same
        arguments that have already been considered and rejected by the Court, and the Court would
        find no basis to reconsider its ruling on defendants’ motion to dismiss.

                                                   3
is a controlling question of law that is subject to dispute and the Court declines to certify its opinion

and order (Dkt. # 32) for interlocutory appeal.

        IT IS THEREFORE ORDERED that Defendants Push Software Interactions, Inc.’s and

Chad Jones’s Motion for Certification of Interlocutory Appeal pursuant to 28 U.S.C.A. § 1292(b)

and Stay of Proceedings and Brief in Support (Dkt. # 37) is denied.

        DATED this 25th day of October, 2019.




                                                   4
